                                                  THE HONORABLE MARSHA PECHMAN
 1

 2

 3

 4

 5

 6

 7                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9
     ELTON MASON, an individual, dba            Case No. 2:17-cv-00186-MJP
10   WASHINGTON STATE TRUCKING, a sole
     proprietorship,
11
                           Plaintiffs,          JOINT STIPULATION AND ORDER
12                                              AMENDING DISPOSITIVE MOTION
           vs.                                  BRIEFING SCHEDULE
13
     SEATTLE TUNNEL PARTNERS, a Joint
14
     Venture Dragados, USA, and Tutor Perini
15   Corporation,

16                         Defendants.

17

18

19

20

21

22

23

24

25




     JOINT STIPULATION AND ORDER AMENDING
     DISPOSITIVE MOTION BRIEFING SCHEDULE - 1
 1                                                STIPULATION

 2          The parties have conferred regarding the dispositive motion judgment briefing schedule and have

 3   agreed, subject to Court approval, to amend the deadlines to account for the upcoming holiday schedule

 4   and counsel’s anticipated unavailability.

 5          Pursuant to this Court’s Order Setting Trial Dates and Related Dates (Dkt. No. 61) and CR 7(d),

 6   the current briefing schedule for dispositive motions is as follows:

 7          •    All dispositive motions must be filed by December 10, 2018.

 8          •    Opposition briefs must be filed by December 31, 2018.

 9          •    Reply briefs must be filed by January 4, 2019.

10          Subject to Court approval, the parties have agreed to amend the above deadlines. Accordingly, the

11   parties hereby stipulate and agree to the following amended briefing schedule for dispositive motions:

12          •    All dispositive motions must be filed by December 13, 2018.

13          •    Opposition briefs must be filed by January 8, 2019.

14          •    Reply briefs must be filed by January 18, 2019.

15          At this time, the parties do not foresee the stipulated extension causing delay to any other currently

16   set deadlines. For the above reasons, and subject to Court approval, the parties hereby agree and stipulate

17   to the foregoing amended briefing schedule.

18

19          //

20

21          //

22

23          //

24

25




      JOINT STIPULATION AND ORDER AMENDING
      DISPOSITIVE MOTION BRIEFING SCHEDULE - 2
 1        IT IS SO STIPULATED.

 2        DATED this 29th day of November, 2018,

 3                                  CALFO EAKES & OSTROVSKY PLLC
 4
                                    By     s/ Patricia A. Eakes
 5                                    Patricia A. Eakes, WSBA# 18888
                                      Nathan Bays, WSBA #43025
 6                                    Lindsey Mundt, WSBA #49394
                                      1301 Second Avenue, Suite 2800
 7                                    Seattle, WA 98101
                                      Phone: (206) 407-2200
 8                                    Fax: (206) 407-2224
                                      Email: pattye@calfoeakes.com
 9                                             nathanb@calfoeakes.com
10                                             lindseym@calfoeakes.com

11                                  Attorneys for Defendants Seattle Tunnel Partners, a Joint
                                    Venture, Dragados USA, Tutor Perini Corporation
12

13
                                    BEVERLY GRANT LAW FIRM, P.S.
14

15                                  By: /S/ Jeffery D. Bradley
                                      Beverly Grant, WSBA # 8034
16                                    Jeffery Bradley, WSBA #27726
                                      Beverly Grant Law Firm, P.S.
17                                    3929 Bridgeport Way W. Ste. 208
                                      University Place, WA 98464
18                                    Phone: (253) 252-5454
                                      Email: beverly@bevgrantlaw.com
19                                            elizabethlunde@bevgrantlaw.com
                                              jefferybradley@bevgrantlaw.com
20

21                                  Attorneys for Plaintiff Elton Mason

22

23

24

25




     JOINT STIPULATION AND ORDER AMENDING
     DISPOSITIVE MOTION BRIEFING SCHEDULE - 3
 1                                                   ORDER

 2          THIS MATTER having come before the Court upon stipulation of counsel, and the Court having

 3   examined the records and being fully advised in the matter, now, therefore, IT IS HEREBY ORDERED

 4   that the briefing schedule for filing dispositive motions is amended as follows:

 5          •   All dispositive motions must be filed by December 13, 2018.
 6
            •   Opposition briefs must be filed by January 8, 2019.
 7
            •   Reply briefs must be filed by January 18, 2019.
 8
            All dispositive motions must be noted for hearing no later than January 18, 2019.
 9
            DATED this __4th__ day of _December_, 2018.
10

11

12
                                                            A
                                                            The Honorable Marsha J. Pechman
13                                                          United States Senior District Court Judge
14   Presented by:
15
     CALFO EAKES & OSTROVSKY PLLC
16
     By s/ Patricia A. Eakes
17     Patricia A. Eakes, WSBA# 18888
       Nathan Bays, WSBA #43025
18     Lindsey Mundt, WSBA #49394
       Attorneys for Defendants Seattle Tunnel
19     Partners, a Joint Venture, Dragados USA,
       Tutor Perini Corporation
20
     And
21

22   BEVERLY GRANT LAW FIRM, P.S.

23   By: /S/ Jeffery D. Bradley
       Beverly Grant, WSBA # 8034
24     Jeffery Bradley, WSBA #27726
       Beverly Grant Law Firm, P.S.
25     Attorneys for Plaintiff Elton Mason




      JOINT STIPULATION AND ORDER AMENDING
      DISPOSITIVE MOTION BRIEFING SCHEDULE - 4
 1                                        CERTIFICATE OF SERVICE

 2          The undersigned hereby certifies that on November 29, 2018, I electronically filed the

 3   foregoing with the Clerk of the Court using the CM/ECF system, which will send notification of such

 4   filing to the CM/ECF participants.

 5          DATED this 29th day of November, 2018.
 6

 7                                                      By:     s/Erica Knerr
                                                                Erica Knerr
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




      JOINT STIPULATION AND ORDER AMENDING
      DISPOSITIVE MOTION BRIEFING SCHEDULE - 5
